       Case 8:19-cv-01890-TDC Document 1-2 Filed 06/27/19 Page 1 of 4




 TIE SHA SMITH                                      *      IN THE
 7229 Landsdale St.
 District Heights, MD 20747                         *      DISTRICT COURT

        Plaintiff                                  *       OF MARYLAND FOR

v.                                                 *       PRINCE GEORGE'S COUNTY

WASHINGTON METROPOLITAN                            *
AREA TRAN SIT AUTHORITY
Serve on:                                          *       CASE NO.: 0502-0027719-2018
Patricia Lee, General Counsel
600 Fifth St., NW                                  *
Washington, DC 20001
                                                   k

and
                                                   il

SHELTON THOMAS
7571 Wiregrass St.                                 it

Vancleave, MS 39565
                                                   k

       Defendants
                                                   it



                                                   j

•••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
                              FIRST AMENDED COMPLAINT

       Now comes Plaintiff: Tiesha Smith, by and through her attorney, Justin A. Wallace, Esq.,

and sues the Defendants, Shelton Thomas and Washington Metropolitan Area Transit Authority

(hereinafter WMATA") and as reasons therefore states:

                                           FACTS

       1.     At all times relevant herein, Defendant WMATA was a quasi-governmental

agency conducting business in many counties in Maryland, including Prince George's County.

       2.     At all times relevant herein, the operator of the WMATA vehicle was the agent,

servant and/or employee of Defendant WMATA, and in that capacity conducted business in

many counties in Maryland, including Prince George's County.
        Case 8:19-cv-01890-TDC Document 1-2 Filed 06/27/19 Page 2 of 4




                                                  COUNT I

        3.      On or about November 26, 2017, Plaintiff Tiesha Smith was a passenger in a

motor vehicle operated by WMATA's agent, servant, and/or employee traveling on Boones

Lane, at or near its intersection with Marlboro Pike.

        4.      At the same time and place, Defendant Shelton Thomas was operating a motor

vehicle on Marlsboro Pike, at or near its intersection with Boones Lane.

        5.      As the vehicle operated by WMATA's agent, servant, and/or employee was

traveling through the intersection of Boones Lane and Marlboro Pike, Defendant Shelton

Thomas, in a negligent and careless manner, failed to stop for a red light, striking the vehicle

occupied by the Plaintiff.

        6.     It was then and there the duty of Defendant Shelton Thomas to use due care to

watch where he was driving, maintain a proper lookout, to obey the traffic laws and rules of the

road of the State of Maryland, to maintain proper distance between his vehicle and the vehicle

occupied by the Plaintiff, and to control his vehicle in order to avoid a collision.

       7.      Defendant Shelton Thomas, at all times relevant to the Plaintiffs Complaint, then

and there breached that duty of due care by failing to watch where he was driving, failing to

maintain a proper lookout, failing to obey traffic laws and rules of the State of Maryland, failing

to maintain proper distance between his vehicle and the Plaintiffs vehicle, failing to control his

vehicle in order to avoid a collision, and was otherwise negligent, careless, and reckless in

respects not presently known to or ascertainable by Plaintiff..

       8.      As a direct and proximate result of the negligence of the Defendant, Shelton

Thomas, Plaintiff Tiesha Smith has suffered and will continue to suffer in the future, physical

injuries, mental anguish and property damage. Plaintiff Tiesha Smith has expended and will
         Case 8:19-cv-01890-TDC Document 1-2 Filed 06/27/19 Page 3 of 4




continue to expend in the future, sums of money for medical care and treatment, medicines,

nursing services, physical therapy, and other medical-related attention. All the above damages

were directly and proximately caused by the aforementioned negligence of Defendant Shelton

Thomas and were incurred without contributory negligence on the part of Plaintiff Tiesha Smith,

or an opportunity for the Plaintiff to avoid the accident.

         WHEREFORE, Plaintiff Tiesha Smith demands judgment against Defendant Shelton

Thomas in the amount of THIRTY THOUSAND and NO/I 00 DOLLARS ($30,000.00) plus

costs.

                                                  COUNT II

         9.        The Plaintiff hereby incorporates all the allegations set forth in Paragraphs 1-8

of Count One of this Complaint with the same force and effect as if they were specifically set

forth in detail.

         10.       Upon information and belief, Defendant Shelton Thomas alleges that the collision

was caused by the negligence ofWMATA's agent, servant, and or employee.

         11.       If the allegations of Defendant Shelton Thomas are to be believed, then the

damages to the Plaintiff were caused by the negligence of WMATA's agent, servant, and or

employee.

         12.       Under principles of agency and respondeat superior, Defendant WMATA is

legally responsible for the negligent actions of their agent, servant, and or employee, and the

resulting injuries sustained by Plaintiff Tiesha Smith as detailed in this Complaint.

         WHEREFORE, Plaintiff Tiesha Smith, demands judgment against Defendant WMATA

in the amount of THIRTY THOUSAND and NO/100 DOLLARS ($30,000.00) plus costs.
Case 8:19-cv-01890-TDC Document 1-2 Filed 06/27/19 Page 4 of 4




                             ustin A. Wallace
                            Law Office of Justin A. Wallace
                            1017 N. Calvert Street
                            Baltimore, Maryland 21202
                            (410) 759-8320
                            Attorney for Plaintiff
